A will devising and bequeathing all of the testatrix's property to a named person is not invalid on the alleged ground that one of the subscribing witnesses was the wife of such legatee.
                      No. 16459. FEBRUARY 15, 1949.
The sole contention is that the will here involved, devising and bequeathing all of the testatrix's property to a named person, is invalid on the ground that the legatee's wife, one of three subscribing witnesses, was incompetent as such. The common law provided that the spouse of a legatee was not competent to act as an attesting witness to the execution of a will. 57 Am. Jur. p. 240, § 315; Caesar v.
Burgess, 103 F.2d 503, 507, et cit.; 25 A.L.R. 305. However, under the Witness Act of 1866 (Ga. L. 1866, p. 138; Code, § 38-1603 et seq.) and the provisions of the Code then and now existing as to the attestation and probate of wills, no person is disqualified from being a subscribing witness by reason of interest. Jones v. Habersham, 63 Ga. 146. The provision of the Code, § 113-304, that a husband may be a witness to a will by which a legacy is given to his wife, first appeared in the Code of 1863 as § 2386, prior to the Married Woman's Act of 1866 (Ga. L. 1866, pp. 146, 147; Code, § 53-502), and changed the common law above mentioned so as to render the husband, though not the wife, competent as a subscribing witness to a will under which the spouse is a legatee, but since the Witness Act of 1866, supra, she is likewise competent. Accordingly, the judgment sustaining the *Page 748 
general demurrer to the motion to set aside the probate of the will must be affirmed.
Judgment affirmed. All the Justices concur.